Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 18-20 and 24-36 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
For Claim 18, the prior art of record neither shows nor suggests a backlight module comprising all the limitations set forth in claim 18, particularly comprising the limitations of “at least one of the plurality of prism structures has an inverted trapezoid shape and comprises a first bottom surface, a first side surface, and a second side surface, the first bottom surface and the second surface are coplanar, the first side surface is farther away from the light incident surface than the second side surface, a first included angle  β between the first side surface and the first bottom surface is an acute angle, and a second included angle Ɣ between the second side surface and the first bottom surface is an acute angle, wherein the first included angle β is smaller than the second included angle Ɣ; the at least one prism structure further comprises a second bottom surface on a side of the first bottom surface distal to the flat portion, and
each of the first side surface and the second side surface intersects both the first bottom surface and the second bottom surface, wherein the range of the second included angle Ɣ is 60°                        
                            ≤
                        
                    Ɣ <90°; and the first side surface is configured to refract light refracted from the second optical path control layer such that the light is deflected toward the second optical path control layer to enter an adjacent prism structure; the second side surface is configured to refract light from another adjacent prism structure such that the light is deflected toward the light exit surface”.
Claims 19-20 and 24-36 are allowable because of their dependency status from claim 18. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875